Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Dec 2020 has been entered.
 				
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  As shown in para 22 below of applicant’s disclosure there is an embedded hyperlink. 
	MPEP 608.1
	
VII.    HYPERLINKS AND OTHER FORMS OF BROWSER-EXECUTABLE CODE IN THE SPECIFICATION
Examiners must review patent applications to make certain that hyperlinks and other forms of browser-executable code, especially commercial site URLs, are not included in a patent application. 37 CFR 1.57(e)  states that an incorporation by reference by hyperlink or other form of browser executable code is not permitted. Examples of a hyperlink or a browser-executable code are a URL placed between these symbols "< 
If hyperlinks and/or other forms of browser-executable code are embedded in the text of the patent application, examiners should object to the specification and indicate to applicants that the embedded hyperlinks and/or other forms of browser-executable code are impermissible and that references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. This requirement does not apply to electronic documents listed on forms PTO-892 and PTO/SB/08 where the electronic document is identified by reference to a URL.
The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See 37 CFR 1.57(e)  and MPEP § 608.01(p), paragraph I regarding incorporation by reference. Where the hyperlinks and/or other forms of browser-executable codes themselves rather than the contents of the site to which the hyperlinks are directed are part of applicant’s invention and it is necessary to have them included in the patent application in order to comply with the requirements of 35 U.S.C. 112(a), and applicant does not intend to have these hyperlinks be active links, examiners should not object to these hyperlinks. The Office will disable these hyperlinks when preparing the text to be loaded onto the USPTO Web database.

	
    PNG
    media_image1.png
    70
    514
    media_image1.png
    Greyscale


Applicant’s Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection relies on a new combination of references not applied in the prior rejection of record.
Regarding the newly added limitations, the examiner has incorporated new Prior Art to address these features. 
It is noted by the examiner the applicant’s disclosure states:

Regarding the position/positioning as noted in (paras 19-20) that states the camera and display/pattern may be too close or too far thus requiring correction.
The examiner has updated the rejection below showing that adjusting the pattern displayed via focus adjustment which either increases or decreases the size of the display elements with the same positioning of the pattern.  Thus the pattern is not shifted/moved or size of the image displayed by the elements with the pattern are increased and/or decreased as evidenced below (as claimed) 
The examiner notes although the applicant stated that claims 4 and 14 were indicated allowable, these claims were actually cancelled in the Non-Final rejection (03/10/2020) based upon the statutory DP rejection.  Thus Claims 4 and 14 were not indicated as allowable/objected to since claims 4 and 14 have/are cancelled. 
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5-13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zandifar et al., US 20070106482, Grundhofer US 10,080,004 and de Lima et al., US 20140211018. 

	In considering claim 1, 

    PNG
    media_image2.png
    347
    541
    media_image2.png
    Greyscale

	Initially the examiner notes calibrating a camera by using a testing/calibration pattern on a video screen, projection screen (could be a wall, piece of paper or monitor etc..) is conventional when calibrating a camera in order to capture an image.
	The examiner initially evidences Zandifar et al., US 20070106482 which performs fast imaging system calibration as shown.

    PNG
    media_image3.png
    830
    695
    media_image3.png
    Greyscale


As disclosed by Zandifar, the display can be placed in a variety of poses/positions including repositioning the camera 101 and/or the display 108. 

Regarding the iterated plurality of times, although not explicitly disclosed by Zandifar, the examiner notes it is well known in the art to perform a testing procedure/operation until the results are commensurate with those desired/expected as taught by Grundhofer (Fig 5, step 504)  which discloses detected enough/sufficient elements for calibration.  Also, Grundhofer discloses modifying/selecting different images for calibration image may be modified (full text para 85, 90, 94, which includes calibration which can be different than the first calibration pattern, Fig 11a/b), full text para 49, 53, 56, 62 82.  
The motivation for modifying Zandifar with Grundhofer provides the advantages as noted above, thus being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
Regarding the newly added limitations:
Discarding based upon position and modifying with the same position.  
The examiner notes the combination above (Zandifar and Grundhofer) do not explicitly recite the term discarding (not using as disclosed) although they do disclose: 
Zandifar does disclose (see claims 7 and 15) where based upon the position of the camera to the camera includes focal length (lens property of camera) principle point which changes based upon focus, which are based upon different displayed features (claim 5)

		The motivation for modifying the above combination with De Lima would provide the advantages as noted above, and thus would have been obvious to one of ordinary skill  in the art before the effective filing date of the invention. 
In considering claim 2, 
The examiner notes the features of determining from a screen the distance between the camera and screen is conventional whether using IR sensor, sound reflection, etc..
As noted by Zandifar the distance between the camera and video screen determines what if any images are displayed (para 55), since depth is one of the parameters that may determined. 
In considering claim 3, 
		The examiner notes as disclosed by Zandifar the test patterns are adjusted based upon the distance/depth between the camera and display.  Additionally, the examiner notes the features of a periodic arrangement of elements characterized by element size and spatial period are types of any calibration pattern that can be displayed, wherein the focusing of the display and/or camera to account for a depth/distance would be obvious to one of ordinary skill in the art before the effective filing date of the invention.  The examiner notes just like in an eye exam, the test pattern 
	In considering claim 5, 
	The examiner notes as stated in claim 1, the features of determining the distance between the camera and display are conventional.  Additionally, the examiner notes by taking a portion (computing an area of the pattern) the estimated distance can also be deduced, since an area/point is all that is need to computer such distance. As disclosed by Zandifar the relative position of the camera/imager to the display 108 (para 54) is one of the external calibration parameters estimated. 
	In considering claim 6, 
	The examiner notes the features of displaying another pattern if one is not detectable is obvious to one of ordinary skill in the art, in order to ensure to properly calibrate the camera.  In other words if the camera (or eyes of a user) can’t see an image, then the image (or camera focus  etc..) would have to be altered to properly view the image. 
	The combination as noted by discloses display various patterns and/or adjusting those patterns or selecting new patterns which may be done manually and/or automatically (as noted in claim 1) 
	In considering claim 7, 

	In considering claim 8, 
	The examiner notes the displaying of the video on an auxiliary screen is conventional in the art to provide the user the ability to view such image on another display and allowing for interactive calibration, thus the examiner takes “OFFICIAL NOTICE” regarding such.  Thus the motivation for modifying the above combination with conventional features would provide the advantages as noted above, there for being obvious before the effective filing date of the claimed invention. 
	In considering claim 9, 
	Refer to claim 1.   Additionally Zandifar disclose the system can be performed on/using a computer (para 23, 27 and 29 for example) as well De Lima (para 23) stating the calibration can be carried out manually, automatically whether computer-implemented or medium.  
	In considering claim 10, 
	Refer to claim 9.
	In considering claim 11, 
	Refer to claim 9. 

	Refer to claim 2. 
	In considering claim 13, 
	Refer to claim 3. 
	In considering claim 15, 
	Refer to claim 5. 
	In considering claim 16, 
	Refer to claim 6. 
	In considering claim 17, 
	Refer to claim 7.
	In considering claim 18, 
	Refer to claim 8. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures—see newly cited references on attached form PTO-892.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P YENKE whose telephone number is (571)272-7359.  The examiner can normally be reached on Typically 8:00am-4:30pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN P YENKE/Primary Examiner, Art Unit 2422